COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00332-CV


JESSICA JACKSON HILL                                               APPELLANT
                                                                AND APPELLEE

                                        V.

STEVEN HILL                                                         APPELLEE
                                                               AND APPELLANT


                                    ------------

          FROM THE 393RD DISTRICT COURT OF DENTON COUNTY

                                    ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

      We have considered cross appellant's “Unopposed Motion To Dismiss

Cross Appeal.”   It is the court=s opinion that the motion should be granted;

therefore, we dismiss the cross appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
Costs of the appeal shall be paid by the party incurring the same, for which let

execution issue. See Tex. R. App. P. 43.4.



                                                 PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: September 20, 2012




                                   2